           Case 3:20-cv-02731-VC Document 206 Filed 05/20/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,              Case No. 20-cv-02731-VC
                Plaintiffs,
                                                   BAIL ORDER NO. 12
           v.
                                                   Re: Dkt. Nos. 181, 194, 198, 200
 DAVID JENNINGS, et al.,
                Defendants.



The bail requests from the following detainees are denied without prejudice:

       •        Abdul Ghaffar Mirzada

       •        Dilbagh Singh

       •        Egide Ntawangundi

       •        Junzhen He

       •        Nuan Ponce-Maradiaga

       •        Rajnish Rajnish

The bail request from the following detainee is deferred:

       •        Myke Jonathan Cux-Jocop

The bail requests from the following detainees are granted:

       •        Jianhong Ke

       •        Maria Cardenas

       •        Mario Joyo Lazo
          Case 3:20-cv-02731-VC Document 206 Filed 05/20/20 Page 2 of 2




Bail is subject to the standard conditions of release listed in Dkt. No. 108.

       IT IS SO ORDERED.


Dated: May 20, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                  2
